Case 7:19-mj;00884 Document 1 Filed on 04/18/19 in TXSD Page 1 of 1

 

 

United Swtes D_istrict Court
_Ao 91 (Rev 8/01) Criminai complaint l , Southam Dlls§ll§t ofTexas
United States District Cou_rt APR 18 mg
SOUTHERN DI STRICT OF ' TEXAS lavid J, Brad|ey‘ Clerl<

 

 

MCALLEN DIVI S ION

uNlTED STATES 0F AMER!CA
V- CRIMINAL COMPLAINT

Manue| Pab|o-Macario

Case Number: M-19- ng¢M

|AE YOB: 1 988
Guatema|a ,
(Name and Address of Defendant) ' ,

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about ' April 17, 2019 in Hida|go COunty, ing
the Southern District of Tei<as
(Track Statutory Language of Ojj”ense)

being then and there an alien who had previously been deported from the United States to Guatemala ln pursuance oflaw, and
thereafter was found near Los Ebanos, Texas, within the Southern District of Texas, the Attorney General of the United States and/or
the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission~into the
United States;

in violation of T1tle __8_ United States Code, Section(s) 1326 (Felony)
l further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Manuel Pablo-Macario was encountered by Border Patrol Agents near Los Ebanos, Texas on April 17, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 17, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on September 6, 2018 through Houston, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without `permission from the U.S. Attorney General and/or the Secretary of
Homeland Security, On August 15, 2018, the defendant was convicted 0f8 USC 1326 and sentenced to time served.

Continued on the attached sheet and made a part of this complaint:

Appmy€d 194 AW\\{ 53 &r¢cv\bnu,w\ 411 612019

  

/DW¢|/

 

     
 
 
 

Sworn to before me and subscribed in my presence, ` ' ` ana

April 18, 2019 ' §/37;//“"

of Co`mp|ai_na g _
nza| ` n ‘ 'Senior Patrol Agent
Peter E. Ormsby , U.S. Magistrate Judge

Name and Tit|e of Judicial Officer Signature of Judicial Officer /

